Citation Nr: 0945976	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-06 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral foot 
injuries.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk






INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  He was awarded the Combat Infantryman's 
Badge, the Vietnam Service Medal with two bronze service 
stars, the Vietnam Campaign Medal (with device), the Air 
Medal, the Bronze Star Medal, and the Civic Actions Honor 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claim.

In August 2009, the Veteran, accompanied by his 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Houston, Texas.  A transcript of 
that hearing has been associated with the claims file.

In a January 2009 rating decision, the Veteran was granted 
entitlement to service connection for tinea pedis, effective 
August 2004.  Due to this full grant of service connection, 
the appeal regarding tinea pedis is no longer before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that remand is necessary to resolve certain 
medical questions before the Board can conduct appellate 
review of the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).

The Veteran has alleged entitlement to service connection for 
bilateral foot injuries, to include bilateral pes planus, but 
pes planus was noted on his entrance examination in February 
1969 (as well as his April 1968 pre-induction examination).  
Generally, veterans are presumed to have entered service in 
sound health condition, but this presumption does not apply 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304(b) (2009).  
Although the Veteran's service treatment records reflect that 
he had pes planus at the time he entered service, he has 
reported experiencing increased foot pain since leaving 
service.  The Veteran has not been notified of the elements 
required to establish entitlement to service connection on 
the basis of aggravation under 38 C.F.R. § 3.306(b).  While 
the case is in remand status, the RO or the Appeals 
Management Center (AMC) should provide the appropriate notice 
and assistance.

The Board also observes that the Veteran is diagnosed as 
having osteoarthritis, bilateral hallux valgus deformity, 
bilateral degenerative joint disease in the feet, hammertoes 
on the right foot, and evidence of past trauma in the right 
tibia.  He has asserted these disorders are related to 
service.  Although the record reflects that the Veteran had 
bilateral pes planus prior to entering service and a June 
2008 VA examiner has opined that the bilateral degenerative 
joint disease is not the result of service, no medical 
opinion of record discusses whether the Veteran's bilateral 
hallux valgus deformity is related to service or whether 
bilateral pes planus, or any bilateral foot condition, may 
have been worsened by service or aggravated by the right foot 
injury; or whether the Veteran has any other foot 
disabilities, apart from the bilateral pes planus which was 
noted upon his entrance onto active duty or the degenerative 
joint disease noted by the VA examiner to not have been 
incurred in service.  

Apart from tinea pedis (a "foot fungus") which has been 
granted service connection, the Veteran has not specified for 
what foot disorder he seeks service connection, although he 
has continuously raised a general entitlement since 
submission of his claim in January 2004 when he alleged 
"bilateral foot trouble."  Upon remand, the RO/AMC will 
consider whether the Veteran has any foot disorder which may 
be related to any incident of active service, under both 
direct and aggravation theories of entitlement.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009)( ("Although [VA] has no 
duty to read the mind of the claimant, [VA] should construe a 
claim based on the reasonable expectations of the non-expert, 
self-represented claimant and the evidence developed in 
processing that claim.").  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

VA also is obliged to aid the Veteran in obtaining evidence 
supportive of his claim.  At the August 2009 hearing, the 
Veteran and his representative indicated that many physicians 
had treated him for bilateral foot pain, but the claims file 
only reflects treatment for a bilateral foot injury (other 
than tinea pedis) from physicians at the Kelsey Seybold 
Clinic.  Further, the report of a conference between the 
Veteran and the RO, dated December 2008, indicates that the 
Veteran was going to request a nexus opinion from his doctors 
as to the etiology of his pes planus and other foot 
conditions, but no such opinion appears in the record and it 
is unclear from the transcript of the August 2009 hearing if 
the Veteran obtained it.

The Veteran's representative also contended at the August 
2009 hearing that outstanding service treatment records have 
not been associated with the claims file.  In other 
submissions, the Veteran's representative alleged that the 
Veteran's service medical records were destroyed by fire, and 
that VA has not attempted to retrieve such records.  

The basis of the representative's assertion as to the 
Veteran's service treatment records being destroyed by fire 
is unclear.  The service treatment records are plainly in the 
claims folder, as received in August 2001.  Apart from the 
assertion, the Veteran has reported receiving treatment for 
bilateral foot injuries from an aid station in Tay Ninh on 
multiple occasions from February 1969 to February 1970, and 
his representative stated that VA had made no attempt to 
locate these records.  


In any event, the Board observes that as the recipient of the 
Combat Infantryman's Badge and therefore clearly a veteran of 
combat service, the Veteran's account of in-service events is 
presumed credible for the purposes of both development of the 
claim and its ultimate adjudication.   See 38 U.S.C.A § 
1154(b) (Providing in substance that in the case of veterans 
of combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must:

 a.  Notify the Veteran of the 
information and evidence required to 
establish entitlement to service 
connection on the basis of aggravation 
- to include the evidence and 
information that he should submit, and 
the assistance that VA will provide to 
obtain evidence on his behalf.  

b.  Ascertain if the Veteran has 
received any VA, non-VA, or other 
medical treatment for a bilateral foot 
condition that is not evidenced by the 
current record - to specifically 
include any nexus opinion from any of 
the Veteran's private physicians and 
any evaluations or treatment received 
during his law enforcement career.  The 
Veteran should be provided with the 
necessary authorizations for the 
release of any private treatment 
records not currently on file - to 
specifically include any medical 
information that may be on file with 
the police departments of Philadelphia, 
Pennsylvania and Houston, Texas where 
he was previously employed.  If the 
Veteran responds to such advisements, 
the RO/AMC must attempt to obtain these 
records and associate them with the 
claims folder;

c.  Advise the Veteran that he may 
submit any further information as to 
his contention that he received in-
service medical treatment for any 
unilateral or bilateral foot disorder.

2.  Upon the passage of a reasonable amount 
of time or upon the Veteran's response, the 
Veteran will be afforded another 
examination to ascertain whether any 
current bilateral foot condition is related 
to his service. The following 
considerations will govern the examination:



a. The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b.  The examiner is to be advised 
that the Veteran's account of in-
service foot trauma (e.g., jumping 
from helicopters on several 
occasions from a height of up to 20 
feet; walking on uneven and rocky 
ground; operating in extremely dry 
and extremely wet areas) is presumed 
credible, even in the absence of 
service treatment records, and that 
the sole question before the 
examiner is as below in paragraph c 
- that of a medical nexus. 

c. After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether he has 
any foot or ankle condition as the 
result of service and/or whether any 
foot or ankle condition, to 
specifically include pes planus, was 
aggravated by service.  If the 
examiner is unable to make a 
determination without resorting to 
mere speculation, the examiner 
should so state.  A rationale must 
be provided for any findings 
rendered.

3.  Following such development, the RO/AMC 
will review and re-adjudicate the claim to 
include direct and aggravational theories 
of entitlement, as appropriate, for each 
foot disability identified.  If any such 
action does not resolve the claim in the 
Veteran's favor, the RO/AMC shall issue the 
Veteran a Supplemental Statement of the 
Case. Thereafter, the case should be 
returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  

The Veteran is advised that it is his responsibility to 
report for an examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the 
Veteran does not report for the aforementioned examination, 
documentation should be obtained which shows that notice 
scheduling the examinations was sent to the last known 
address.  It should also be indicated whether any notice that 
was sent was returned as undeliverable.


	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


